Clayton, J.
The only question presented to this court for its determination is whether, under the conceded facts, the filing of a schedule of exemptions for personal property and obtaining a supersedeas under the first execution was sufficient to defeat the appellant’s title, acquired by virtue of the levy of the second execution, there having been no schedule of exemption filed, or supersedeas obtained as to it. The statute (Mansf. Dig. § 3006; Ind. T. Ann. St. 1899, § 2121) is as follows:' “Whenever any resident of this state shall, upon the issue against him for the collection of any debt by contract of any execution or other process, of any attachment, except specific attachment, against his property, desire to claim any of the exemptions provided for in article IX, of the constitution of this state, he shall prepare a schedule, verified by affidavit, of all his property, including moneys, rights, credits and choses in action held by himself or others for him, and specifying the particular property which he claims as exempt under the provisions of said article, and after giving five days’ notice, in writing, to the opposite party, his agent or attorney, shall file the same with the justice or clerk issuing such execution or other process or attachment; and the said justice or clerk shall thereupon issue a supersedeas staying any sale or further proceeding under such execution, or process, or attachment, against the property in such schedule described and claimed as exempted, and by returning the property to the defendant. Provided, that an appeal may be taken . to the circuit court from any order or judgment rendered by the justice of the peace upon the filing of the affidavit and executing the bond required in other cases of appeal. ” The supreme court of Arkansas, passing on this very statute, in the case of Weller vs Moore, 50 Ark. 253, 7 S. W. 130, say: “But the reasoning for the rule in Euper vs Alkire, 37 Ark. 283, does *565not apply to personal property. The law fixes and designates what shall be the homestead of a resident of this 'State. It is the place of his actual residence. There can be no change of homestead, except by an abandonment of it as a place of residence. In the very nature of the case there can be no reason for filing a second schedule against an alias execution on the same judgment, when there has been no change of circumstances. In that case the object of the law is accomplished by the filing of one schedule against all executions on the same judgment, and the office of the schedule is performed by fixing the metes and bounds of the homestead. But in the case of personal property it is important to both parties to the execution that the defendant shall have the right, and be required, to make his schedule and claim his exemption upon the issue of each execution. He may sell or exchange the exempted property. It may die, be destroyed, or depreciate or increase in value. He may acquire additional property. He may wish to change his exemption, and take other property in lieu of it. It is not presumed that he will always desire to retain the same property as his exemption, and it cannot be authoritatively ascertained when he does wish to change his exemption, as in case of the homestead, unless he manifests such desire by the filing of a schedule upon the issue of each execution. If he is not required to file a schedule upon the issue of every execution, what right has he to change his exemption upon the issue of an alias execution after he has made his selection upon the issue of the first? We hold that he is required to file a schedule in the manner prescribed by the statute upon the issue of each execution, in order to hold his exemption of personal property.” And to the same effect is the case of Finley vs Sly, 44 Ind 266. In this case the court say: “It has been held that the execution defendant may sell exempted property, and the purchaser will take it free from execution. If he may sell it, he can, we presume, exchange it. It *566is not contemplated by the statute that the execution de= fendant shall always retain the precise property exempted. It may die, be destroyed, or depreciate in value, or it may increase in value. After the exemption, the defendant .may acquire additional property which may be subject to execution. If the defendant is not required to make a new schedule, then neither should he have the privilege of doing so. The statute provides that, ‘until such inventory and affidavit be furnished to such officer, he shall not set apart any property to the execution defendant as exempt from execution.’ We hold that this should be construed as applying to each execution issued on a judgment, and that an exemption of property on one execution does not, except at the option of the execution plaintiff, dispense with an inventory and affidavit, etc., when another execution shall be issued.” Thomp. Homest. & Ex. 856; Freem. Ex’ns, 218
As against the proposition decided by the foregoing cases, no authority has been cited. That a schedule of exemption must be filed, and a supersedeas obtained, upon every execution issued upon a judgment, seems to be the adjudicated law. But it is contended that, inasmuch as the second execution was procured in this case within 30 minutes after the issuance of the supersedeas on the first execution, it was vexatious, and was procured for the purpose of harassing the defendant, and of accumulating costs against him. The fact that it was procured so early would, indeed, strongly tend to prove that contention; but, if it be conceded that a schedule of exemptions must be filed upon the issuance of a second execution at any time, where are the courts to draw the line? Must the judgment creditor wait a day, or a week, or a year? or must the clerk, before issuing the second execution, take proof to ascertain whether there has been any change in the exempted property or financial condition of the judgment debtor? The statute does not provide for this procedure. When, under *567these circumstances, executions are repeatedly procured for the sole purpose of annoying and harassing judgment debtors who may be unable to pay off their judgment debts, and who claim the right of exemption which the law gives them, we know of no remedy, unless it be by injunction. An alias execution issued upon an unsatisfied judgment, and levied upon personal property that has not been enjoined or superseded by some lawful authority, is as efficacious as the first, and can be defeated only in the same way, and upon the same grounds. We therefore hold that the court below erred in rendering judgment for the plaintiff. Reversed and remanded.
Townsend, J., concurs.